DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 5, 8-10, 12, 13, 16 and 31-34 are currently pending according to the amended claim set submitted on March 22, 2021 and are under consideration herein.

Response to Remarks and Amendments
Applicant’s amendment to delete the non-elected subject matter from the claim set is sufficient to overcome the issues set forth in the Ex Parte Quayle action.
Further, it is noted that claim 30 shares a technical feature with the process claims and should have been included with Group II rather than Group I.  Applicant’s cancellation of claim 30 is noted.

REASONS FOR ALLOWANCE















The following is an examiner’s statement of reasons for allowance: The closest art is, for example, Altin et al.  Although similar, the prior art cross-linked polyester differs from that of the instant claims in that the prior art requires a hydrogel, whereas the product of the instant claims does not gel. Nothing in the prior art would have suggested changing the synthesis in the particular way required by the present claims, which would result in a polymer that does not gel. Accordingly, the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Claims 1, 2, 5, 8-10, 12, 13, 16 and 31-34 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699